Per Curiam:
It is apparent that this case can be tried before a jury; and in view of the nature of the services rendered, no long account is presented which would justify the cohrt in referring the case against the wish of the defendant. . The order appealed from must be reversed, -with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.